DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 12-15, filed on 9/21/2022, are persuasive. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 31, 33-43, and 46-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1, the limitation “transmitting, by the PFDF toward the MME, the marking type and the marking value for the software application identifier” is not enabled. The PFDF is defined as a “Packet Flow Description Function” and, unlike other elements of the claim, is not defined as containing any hardware elements such as a processor in the specification. The examiner does not believe the applicant has enabled the use of computer function alone (i.e., software) to transmit information in a computer networking environment.
As to claim 7, the limitation “the marking type and the marking value for the software application identifier are transmitted by the PFDF toward the MME” is not enabled. The PFDF is defined as a “Packet Flow Description Function” and, unlike other elements of the claim, is not defined as containing any hardware elements such as a processor in the specification. The examiner does not believe the applicant has enabled the use of software alone to transmit information in a computer networking environment.
As to claim 31, the limitation “the marking type and the marking value for the software application identifier are transmitted by the PFDF toward the MME” is not enabled. The PFDF is defined as a “Packet Flow Description Function” and, unlike other elements of the claim, is not defined as containing any hardware elements such as a processor in the specification. The examiner does not believe the applicant has enabled the use of computer function alone (i.e., software) to transmit information in a computer networking environment.
As to claims 33-36, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 31 discussed above.
As to claim 37, the limitation “the marking type and the marking value for the software application identifier are transmitted by the PFDF toward the MME” is not enabled. The PFDF is defined as a “Packet Flow Description Function” and, unlike other elements of the claim, is not defined as containing any hardware elements such as a processor in the specification. The examiner does not believe the applicant has enabled the use of computer function alone (i.e., software) to transmit information in a computer networking environment.
As to claims 38-42, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 37 discussed above.
As to claim 43, the limitation “the marking type and the marking value for the software application identifier are transmitted by one of a Packet GateWay Control plane function (PGW-C) and a Packet Flow Description Function (PFDF), toward the MME” is not enabled. The PFDF is defined as a “Packet Flow Description Function” and, unlike other elements of the claim, is not defined as containing any hardware elements such as a processor in the specification. The examiner does not believe the applicant has enabled the use of computer function alone (i.e., software) to transmit information in a computer networking environment.
As to claims 46-48, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 43 discussed above.
Claims 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 25, the application as filed does not support the PDFD comprising one or more processors. PDFD is assumed to be a typo for PFDF. The PFDF is described as a computer function in the specification and not as a device capable of comprising one or more processors.
As to claims 26-30, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 25 discussed above.
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 25-31, 33-43, and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the examiner is unclear how the PFDF (i.e., a computer function) can transmit information. Transmission of information in a computer networking environment would seem to require at least one hardware element.
As to claim 7, the limitation “the SCS/AS” lacks antecedent basis.
Further regarding claim 7, the examiner is unclear how the PFDF (i.e., a computer function) can transmit information. Transmission of information in a computer networking environment would seem to require at least one hardware element.
Further regarding claim 7, the examiner is unclear if the limitation “Packet GateWay user plan” is meant to be “Packet GateWay user plane function” as a PGW-U is defined in the specification.
As to claim 25, the phrase “PDFD” lacks antecedent basis.
As to claims 26-30, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 25 discussed above.
As to claim 31, the limitation “the SCS/AS” lacks antecedent basis.
Further regarding claim 31, the examiner is unclear how the PFDF (i.e., a computer function) can transmit information. Transmission of information in a computer networking environment would seem to require at least one hardware element.
As to claims 33-36, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 31 discussed above.
As to claim 37, the examiner is unclear how the PFDF (i.e., a computer function) can transmit information. Transmission of information in a computer networking environment would seem to require at least one hardware element.
As to claims 38-42, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 37 discussed above.
Further regarding claim 38, it is unclear to the examiner if the limitation “Gateway Control plane function” is meant to be “Packet Data Network (PDN) Gateway Control plane function” as a PGW-C is defined in the specification.
As to claim 43, the examiner is unclear how the PFDF (i.e., a computer function) can transmit information. Transmission of information in a computer networking environment would seem to require at least one hardware element.
As to claims 46-48, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 43 discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 8 AM to 4 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
11/15/2022